UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6750



BEKRU KETEMA WENDEMTEKE,

                                             Petitioner - Appellant,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-99-634-2)


Submitted:   July 31, 2000             Decided:   September 20, 2000


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Bekru Ketema Wendemteke, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bekru Ketema Wendemteke seeks to appeal the district court’s

orders denying his 28 U.S.C. § 2241 (1994) petition.    We dismiss

the appeal for lack of jurisdiction because Wendemteke’s notice of

appeal was not timely filed.

     Wendemteke was specifically advised that he had sixty days

after entry of the district court’s final order to note an appeal.

Under Fed. R. App. P. 4(a)(1), this appeal period is “mandatory and

jurisdictional,” Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)), and exists unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).

     The district court’s orders were entered on the docket on May

24, 1999, and November 11, 1999.*    Wendemteke’s notice of appeal

was filed on March 1, 2000.    Because Wendemteke failed to file a

timely notice of appeal or obtain an extension or reopening of the

appeal period, we deny a certificate of appealability and dismiss

the appeal as untimely. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-



     *
      Although this second order was filed on November 8, 1999, it
was entered on the district court’s docket sheet on November 11,
1999. November 11, 1999, is therefore the effective date of the
district court’s decision. See Fed. R. Civ. P. 58 and 79(a); see
also Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2
rials before the court and argument would not aid the decisional

process.




                                                       DISMISSED




                               3